Exhibit 10.42

Non-Employee Director Compensation Policy & Equity Ownership Guidelines

(Effective 10/1/12)

Compensation for Non-Employee Directors

Directors of Destination Maternity Corporation (the “Company”) who are also our
employees receive no additional compensation for serving as a director or as a
member of any Committee of the Board of Directors. Our current arrangements for
non-employee directors are as follows:

 

  (a) The Company pays each non-employee director a retainer of $12,500 per
quarter. Non-employee directors are not compensated for participation in
meetings.

 

  (b) Upon conclusion of the annual meeting of stockholders each year, the
Company grants each non-employee director 4,000 shares of restricted stock
pursuant to the Company’s 2005 Equity Incentive Plan that will vest on the
earlier of: (1) one year from the date of grant or (2) one day before the
Company’s next Annual Meeting of Stockholders, subject to acceleration in the
event of the non-employee director’s death or disability or upon a change in
control of the Company.

 

  (c) The Chair of each of the Audit Committee, the Compensation Committee, and
the Nominating and Corporate Governance Committee, and each non-employee
director who is a member of a Committee (including the Chair) is paid a
quarterly retainer at the rates reflected in the below table:

 

Committee / Position

   Quarterly
Retainer  

Audit Committee

  

Chair

   $ 3,750   

Member

   $ 1,875   

Compensation Committee

  

Chair

   $ 3,750   

Member

   $ 1,250   

Nominating and Corporate Governance Committee

  

Chair

   $ 2,500   

Member

   $ 1,250   

 

  (d) Board members are also reimbursed for their reasonable travel expenses
incurred to attend meetings of our Board of Directors or Committees of the Board
of Directors on which they serve.

Also, our Non-Executive Chairman is entitled to the following additional
compensation:

 

  (a) an additional retainer of $6,250 per quarter; and

 

  (b)

an additional 2,000 shares of restricted stock granted upon election or
reelection of the Non-Executive Chairman to that position by the Board following
the annual meeting of stockholders each year, that will vest on the earlier of:
(1) one year from the date of grant or (2) one day before the Company’s next
Annual Meeting of



--------------------------------------------------------------------------------

  Stockholders, subject to acceleration in the event of the Non-Executive
Chairman’s death or disability or upon a change of control of the Company.

Equity Ownership Guidelines for Non-Employee Directors

The Board has adopted these equity ownership guidelines applicable to
non-employee directors:

All non-employee directors are expected to hold equity in the Company having a
total value equal to $150,000 (which is three times the annual cash Board member
retainer).

Existing directors will have three years from October 1, 2012 to attain the
required level of equity ownership. Directors elected after October 1, 2012 will
have three years from the date of election to the Board to attain the required
level of equity ownership.

The following types of equity instruments count in determining equity ownership
for purposes of these guidelines:

 

  (a) Shares owned separately by the director or owned either jointly with, or
separately by, his immediate family members;

 

  (b) Shares held in trust for the benefit of the director or his immediate
family members;

 

  (c) Shares purchased on the open market;

 

  (d) Shares obtained through stock option exercise (and not thereafter sold);

 

  (e) Vested but unexercised stock options; and

 

  (f) Vested shares of restricted stock.

Equity ownership does not include unvested stock options or unvested shares of
restricted stock.

The Compensation Committee will determine what action shall be taken in the
event of non-compliance with these equity ownership guidelines. Not in
limitation of the foregoing, the Committee may exercise its discretion to
declare a director ineligible to receive future equity grants under the
Company’s plans.

Progress toward meeting the guidelines will be presented to the Board of
Directors at least annually in such manner as requested by the Board of the
Directors.

There may be rare instances where the equity ownership guidelines would place a
severe financial hardship on a director. The Compensation Committee may, in its
discretion, modify the equity ownership requirements in special circumstances.

These guidelines shall be administered and interpreted by the Compensation
Committee.